Citation Nr: 0024894	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  97-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from October 1992 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.  
The record reflects that a notice of disagreement with this 
rating determination was filed in September 1996.  A 
statement of the case was forwarded to the appellant in 
December 1996.  The appellant filed a substantive appeal in 
this matter in December 1996, at which time the appellant 
requested a personal hearing in this matter.  The record 
reflects that a hearing before a traveling Member of the 
Board was scheduled, and that notice of the same was 
forwarded to the appellant.  However, the appellant did not 
appear on the scheduled date.  See 38 C.F.R. § 20.704(d) 
(1999).  Accordingly, this matter was certified to the Board 
for appellate review.

The Board notes that the appellant, in her substantive 
appeal, VA Form 9, filed in December 1996, noted contentions 
regarding the issue of an increased evaluation for her 
service-connected musculoskeletal disability.  A review of 
the record discloses that this issue is not presently in 
appellate status.  A timely appeal was not filed with respect 
to the May 1995 rating decision.  The record further reflects 
that the issue of entitlement to an increased rating 
evaluation was the subject of subsequent rating actions dated 
in November 1997 and May 2000; however, there is no 
indication of record that the appellant has filed a notice of 
disagreement with respect to these rating decisions.  
Accordingly, the Board's jurisdiction in this matter is 
limited to the issue noted on the title page.


REMAND

With respect to the claim for service connection for a 
psychiatric condition, to include post-traumatic stress 
disorder and schizophrenia, a preliminary review of the 
record shows that additional pertinent medical records were 
received since the issuance of the Statement Of The Case 
(SOC) in December 1996.  The record discloses, however, that 
a Supplemental Statement Of The Case (SSOC), which addresses 
the additional evidence, has not been issued. 

The remedy for such an occurrence is to remand this matter to 
the RO for appropriate procedural compliance, specifically 
the issuance of a SSOC in accordance with the provisions of 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.31, 20.302.  See 
Fenderson v. Brown, 12 Vet. App. 119, 132 (1999) (citing 
Holland v. Gober, 10 Vet. App. 433, 436 (1997) (per curiam 
order).

Accordingly, to ensure full compliance with due process 
requirements, this matter is REMANDED to the RO for the 
following action:

The RO should issue a Supplemental Statement 
Of The Case to the appellant on the issue of 
entitlement to service connection for a 
psychiatric condition, to include post-
traumatic stress disorder and schizophrenia.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to accord due process of law.  The 
Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




